Citation Nr: 0531062	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-09 418	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis secondary 
to a deviated nasal septum.

2.  Entitlement to a compensable rating for the postoperative 
residuals of the deviated nasal septum.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran served on active duty in the military from 
September 1974 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the veteran's claims for service connection for 
sinusitis and for a compensable rating for a deviated nasal 
septum.  Subsequently, the case was transferred to the RO in 
Columbia, South Carolina.

In May 2003 and February 2004, the Board remanded the case to 
the RO for additional development and consideration of the 
evidence.  In June 2005, the RO issued a supplemental 
statement of the case (SSOC) continuing the denial of 
the veteran's claims.  The RO since has returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran does 
not have chronic sinusitis, including as a result of a 
deviated nasal septum.  

2.  The postoperative residuals of the veteran's deviated 
nasal septum involve intermittent nasal congestion and 
headaches, but no nasal obstruction, purulent discharge or 
crusting.




CONCLUSIONS OF LAW

1.  The veteran does not currently have chronic sinusitis 
that is a residual of a disease or injury incurred or 
aggravated during service, or which is proximately due to or 
the result of his deviated nasal septum.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.310(a) (2005).

2.  The criteria are met for an increased rating of 10 
percent, but no higher, for the postoperative residuals of 
the deviated nasal septum.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic 
Codes (DCs) 6502, 6510 to 6514.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The RO provided the veteran with VCAA notice letters in May 
2003 and February 2004 - after the RO's initial adjudication 
of his claims in April 2001.  So obviously this did not 
comply with the requirement that VCAA notice precede the 
initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  But in Pelegrini II, the 
Court clarified that in cases, as here, where the VCAA notice 
was not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that she is not 
prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the May 2003 and February 2004 VCAA notices provided 
the veteran with ample opportunity to respond by identifying 
and/or submitting additional supporting evidence before the 
RO issued the June 2005 SSOC, wherein the RO readjudicated 
his claims based on any additional evidence that had been 
submitted or otherwise obtained since the initial RO rating 
decision in question, SOC, and prior SSOC.  The VCAA notice 
also preceded the certification of the case to the Board in 
September 2005.  However, the veteran did not respond to the 
notices and has not otherwise indicated he has any additional 
relevant evidence to submit or that needs to be obtained.  So 
under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the May 2003 and February 2004 letters provided the 
veteran with notice of the evidence necessary to support his 
claims that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
February 2004 VCAA letter also specifically requested that he 
submit any evidence in his possession that pertained to his 
claims.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
conducted in March 2003, and November 2004.  The RO also 
requested an additional medical opinion from the November 
2004 VA examiner.  This medical opinion was provided in 
February 2005.  Furthermore, although offered, the veteran 
declined his opportunity for a hearing to provide oral 
testimony in support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Entitlement to Service Connection for Sinusitis 
Secondary to a Deviated Nasal Septum

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  In addition, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

As alluded to, the veteran has postoperative residuals of a 
deviated nasal septum, which are service connected.  He 
claims he has sinusitis secondary to this condition.  The 
report of the March 2001 VA examination indicates he reported 
frequent nasal discharge two to three times a month with 
occasional headaches.  He said he took Tylenol Sinus 
medication to treat these episodes.  On objective physical 
examination, his mucous membranes were pink and moist with 
the presence of white discharge bilaterally.  No perforation 
or crusting was noted.  The diagnoses were:  deviated septum 
with chronic nasal discharge, intact sense of smell, and 
slight decrease sense of taste.

VAOPT records indicate the veteran underwent a 
septorhinoplasty in February 2004.  Prior to the surgery, an 
October 2003 X-ray revealed no evidence of fracture or other 
distinct abnormality.  A January 2004 note indicates he had 
nasal airway obstruction.  After the surgery, a May 2004 note 
indicates he had no nasal obstruction or abnormalities. 

The report of the November 2004 VA examination indicates the 
veteran complained of nasal congestion and headaches.  He 
also said he could not taste food and had a pressure 
sensation behind his left eye.  He said he had decreased 
airflow through his nostrils, but denied any purulent 
discharge.  The diagnoses were allergic rhinitis, status post 
surgery for a deviated nasal septum, and a history of 
intermittent sinusitis and allergic rhinitis.  X-rays 
revealed his paranasal sinuses were clear with no evidence of 
mucosal thickening, air fluid level, or poly retention.  The 
examiner opined:  "It is the opinion of the examiner that 
the veteran's sinus problems are secondary to the service-
connected deviated nasal septum.  Please note that the 
patient does not have any sinusitis, acute or chronic at the 
present time."

The RO asked the VA examiner to clarify whether the sinus 
symptoms only 
(i.e., runny nose, etc.) were the result of the deviated 
septum and whether there was a chronic diagnosed disability 
related to the deviated septum.  In February 2005, the VA 
examiner responded, stating that although the veteran 
complained of sinus problems, he had no evidence of sinusitis 
and his X-rays were normal.  Nonetheless, the examiner stated 
that the sinus symptoms, such as sinus congestion and 
headaches, were secondary to the deviated nasal septum.



In sum, the evidence indicates the veteran has intermittent 
sinus symptoms secondary to his service-connected deviated 
nasal septum, but he does not have chronic sinusitis, the 
condition itself.  So, unfortunately, without competent 
medical evidence confirming he currently has chronic 
sinusitis, he has no valid claim.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

For these reasons, the claim for service connection for 
sinusitis, including secondary to the deviated nasal septum, 
must be denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  It is noted, however, that the 
sinus symptoms described by the veteran and the VA examiner 
will be considered when evaluating the severity of the 
postoperative residuals of his service-connected deviated 
nasal septum.  This is discussed further below.  


Entitlement to a Compensable Rating for Residuals of a 
Deviated Nasal Septum, Status Post Surgery

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected deviated nasal septum has 
been evaluated under DC  6502, which provides for a 10 
percent rating when there is 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, DC 6502.  But as mentioned, since 
the February 2004 surgery, there has been no objective 
evidence of nasal obstruction.  In addition, the November 
2004 X-rays were normal.  So he is not entitled to a 10 
percent rating under this DC.

The Board has also considered alternative DCs for rating the 
veteran's service-connected disability.  Because the VA 
examiner stated the veteran's sinus symptoms (in particular, 
his nasal congestion with occasional headaches) are due to 
his deviated septum, these symptoms have also been 
considered.  As mentioned, the evidence indicates he does not 
have chronic sinusitis.  Nevertheless, the criteria used to 
evaluate sinusitis are the most analogous to the sinus 
symptoms he currently experiences as a result of his deviated 
septum.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.

Under the General Rating Formula for Sinusitis under DCs 6510 
to 6514, a noncompensable (i.e., 0 percent) rating is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted when sinusitis results in one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  A 30 percent rating is warranted when 
sinusitis results in three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches pain, and purulent discharge or crusting.  A 50 
percent rating is required when sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DCs 6510 to 6514.

The veteran reported he had a sinus infection a few weeks 
after his February 2004 surgery and was treated with an 
antibiotic.  Since then, there is no evidence of infection or 
incapacitating episodes requiring antibiotic treatment.  He 
has reported nasal congestion and headaches, which he treats 
with a normal saline solution and either Tylenol or Advil.  
In order to warrant a 10 percent rating under DCs 6510 to 
6514, there must be evidence of three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  On 
objective physical examination, in March 2004, May 2004, and 
November 2004, there were no abnormalities, nasal 
obstruction, crusting and he denied purulent discharge.  

In this case, the Board finds that the evidence for and 
against a 10 percent rating is evenly balanced (i.e., in 
relative equipoise).  So the benefit of the doubt will be 
resolved in the veteran's favor and a higher 10 percent 
rating granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
An even higher 30 percent rating is not warranted because the 
evidence does not indicate he has three or more 
incapacitating episodes per year, or more than six non-
incapacitating episodes.




ORDER

The claim for service connection for sinusitis secondary to a 
deviated nasal septum is denied.

A higher 10 percent rating, but no greater, is granted for 
the postoperative residuals of the deviated nasal septum, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


